White, Presiding Judge.
In this case the Assistant Attorney General confesses error in that the information fails to sufficiently allege the venue of the offense. The venue is properly and sufficiently alleged in the complaint, but this does not cure the defect in the information. (Lawson v. The State, 13 Texas Ct. App., 83.)
The information will be quashed, but, the affidavit or complaint being good, the prosecution will not be dismissed. The judgment will be reversed in order that the prosecution may file a new information, if so desired. A good affidavit is not vitiated by a bad information. (Johnson v. The State, 19 Texas Ct. App., 545; Orr v. The State, ante, 453.)

Beversed and remanded.